Case: 20-50196   Document: 00515588092   Page: 1   Date Filed: 10/02/2020




          United States Court of Appeals
               for the Fifth Circuit                     United States Court of Appeals
                                                                  Fifth Circuit

                                                                FILED
                            No. 20-50196                  October 2, 2020
                          Summary Calendar                 Lyle W. Cayce
                                                                Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Manuel Antonio Guaman,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-50202
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Manuel Antonio Guaman-Lema, also known as Efrain J.
   Oliveras-Burgos, also known as Efrain Oliveras-Burgos, also
   known as Efrain Oliveras, also known as Manuel Guaman, also
   known as Manuel Antonio Guaman, also known as Efrain
   Olivera-Burgos, also known as Manuel Antonio Lema-
   Guaman,

                                               Defendant—Appellant.
Case: 20-50196      Document: 00515588092          Page: 2      Date Filed: 10/02/2020

                                     No. 20-50196
                                   c/w No. 20-50202




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-60-1
                            USDC No. 4:19-CR-517-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Manuel Antonio Guaman appeals his guilty plea conviction for illegal
   reentry into the United States after a previous deportation, a violation of 8
   U.S.C. § 1326(a) and (b)(1). He also appeals a separate revocation judgment
   but raises no challenge to the revocation of his supervised release. Guaman
   contends, citing Pereira v. Sessions, 138 S. Ct. 2105, 2114 (2018), that his prior
   removal does not satisfy the removal element of § 1326 because the notice to
   appear did not provide the date or time of the removal hearing.
          In United States v. Pedroza-Rocha, 933 F.3d 490, 497–98 (5th Cir.
   2019), cert. denied, 2020 WL 2515686 (U.S. May 18, 2020) (No. 19-6588), we
   relied on Pierre-Paul v. Barr, 930 F.3d 684, 688–89 (5th Cir. 2019), cert.
   denied, 2020 WL 1978950 (U.S. Apr. 27, 2020) (No. 19-779), to conclude that
   (1) a notice to appear that lacked the date and time of the removal hearing
   was not defective, (2) any defect was cured by the subsequent service of a
   notice of hearing, and (3) the purported defect was not jurisdictional.
   Additionally, we held that the defendant could not collaterally attack the
   notice to appear without first exhausting administrative remedies. Pedroza-
   Rocha, 933 F.3d at 498. Conceding that Pedroza-Rocha and Pierre-Paul
   foreclose his claim, Guaman raises it to preserve it for further review.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.



                                           2
Case: 20-50196      Document: 00515588092         Page: 3    Date Filed: 10/02/2020




                                    No. 20-50196
                                  c/w No. 20-50202

          The Government has filed an unopposed motion for summary
   affirmance, which is proper if “the position of one of the parties is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case[.]” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). Because Guaman correctly concedes that his claim is
   foreclosed by Pierre-Paul and Pedroza-Rocha, the motion for summary
   affirmance is GRANTED and the Government’s alternative motion for an
   extension of time to file a brief is DENIED AS MOOT. The judgments of
   the district court are AFFIRMED.




                                         3